Citation Nr: 0729150	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  06-29 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine (claimed as neck injury), 
including as secondary to a service-connected total right 
knee replacement.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from May 1947 to April 1950 
and from July 1950 to June 1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Board notes that the 
coversheet of the RO decision indicates that it was issued in 
May 2005.  That entry appears to have been a typographical 
error.  Subsequent pages of the RO decision indicate a date 
of May 2006.  It is also apparent that notice of the decision 
was furnished to him in May 2006.  

In August 2007, the veteran testified in a Travel Board 
hearing in front of the undersigned Acting Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims file and has been reviewed.  At the hearing, the Board 
received additional evidence from the veteran.  The veteran 
submitted a waiver of regional office consideration of the 
additional evidence.  The evidence will therefore be 
considered in this decision.  38 C.F.R. § 20.1304 (2006).

Based on a motion presented during the hearing in August 
2007, this appeal has been advanced on the docket because of 
the veteran's advanced age.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his cervical spine disability was 
caused by a fall that was secondary to his service-connected 
right knee disability.  The veteran is service connected for 
a total right knee replacement.  The veteran originally 
claimed that he was entitled to service connection for a 
right shoulder injury and a neck injury secondary to his 
right knee disability.  The veteran is service connected for 
a right shoulder injury caused by a fall secondary to his 
right knee disability.  

Although he has focused his claim on the theory that his neck 
disability was caused or aggravated by a post-service fall in 
2000, recognition is give to the fact that the veteran also 
reports repeated trauma in service while service as a 
parachutist.  The service medical records and the DD214 
indicate that the veteran was a parachutist in service for 
eight years and seven months.  At his personal hearing, he 
testified that he made approximately 84 jumps.  

The veteran submitted a letter from a chiropractor (Dr. R.P. 
Collins) dated in August 2007.  The chiropractor opined that 
the veteran's cervical spine and knee injuries were the 
direct result of his original war injury.  He based this 
finding "on the fact his cervical degeneration takes many 
years to reach the level it currently is in." In other 
words, the chiropractor's opinion raises the possibility that 
the veteran's cervical spine injury is directly related to an 
injury in service or that his service-connected right knee 
disability has caused or aggravated his cervical spine 
disability.  

The Board notes, however, that the report of an April 2006 VA 
examination was limited in the scope of the opinion that was 
obtained.  In this regard, the VA examiner found that the 
veteran's cervical spine disability was chronic and not 
likely to have been caused by a single fall or two falls.  
The examiner concluded that the veteran's neck disability was 
not secondary to or caused by his service connected right 
knee condition.  No opinion was given with respect to direct 
service connection.  In light of the findings made in the 
August 2007 chiropractor's letter, the Board finds it 
necessary to remand this matter for another VA examination.  
38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.	Ensure that the veteran is given all 
appropriate VCAA notice concerning his 
claim.  In particular, ensure that 
appropriate VCAA notice is given the 
veteran concerning secondary claims for 
service connection based on 
38 C.F.R. § 3.310 (2007).

2.	The veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of his cervical spine disability.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should state 
whether the veteran's cervical spine 
disability is more likely than not (i.e., 
probability greater than 50 percent) 
causally or etiologically related to a 
disease or injury in service.  

The examiner is also requested to provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the cervical spine 
disability was caused by or aggravated by 
the veteran's service-connected right knee 
disability (including an injury related 
thereto) or any other service connected 
disability.  If the examiner concludes 
that the veteran's cervical spine 
disability was caused or aggravated by a 
service-connected disability, the examiner 
should determine the increase in severity 
of the disability as well as distinguish 
between the level of aggravation and the 
natural progression of the disorder.  If 
the examiner finds there was aggravation, 
but can not quantify the degree of 
aggravation that fact should be noted in 
the report.  

The examiner should provide a rationale 
for any opinion provided.  In so doing, 
the examiner should address the findings 
made in the August 2007 letter from Dr. 
Collins.  If the examiner is unable to 
provide an opinion, the examiner should 
explain why an opinion could not be 
reached. 

3.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

